DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 28 APR 2021 election (REM page 7) without traverse of Invention II, Species I, embodiment shown in Figs. 1-3, claims 11-13, 15-18 and 20, is acknowledged.
Claims 1-10, 14, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention I and Species II, there being no allowable generic or linking claim. Cf. 1 MAR 2021 Requirement for Restriction/Election.
Priority
Acknowledgment is made of applicants’ claim for foreign priority based on an application filed in CHINA on 13 JUL 2018. It is noted that applicants have filed a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file. Cf. 22 JUL 2019 submission.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 DEC 2019 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chiu et al. (US 20170141346; below, “YAO”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 11, YAO, in FIG. 1 and related text, e.g., Abstract, paragraphs [0001] to [0041], claims, discloses an OLED display panel comprising:

    PNG
    media_image1.png
    361
    535
    media_image1.png
    Greyscale

a functional layer (50+31) comprising a first electrode layer (31), an electroluminescent material layer (32), and a second electrode layer (33) which are on a substrate (10) successively along a light exit direction (e.g., [0038]),
wherein a first thickness of the second electrode layer (33) in a light emitting region (332) of the OLED display panel is less than a second thickness of the second electrode layer (33) in a non-light emitting region (331) of the OLED display panel.

However, assuming, arguendo, that claims must be so narrowly construed as to mean that YAO’s OLED display panel cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of YAO because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 12, YAO discloses the OLED display panel according to claim 11, wherein the functional layer (50+31) and the electroluminescent material layer (32) are in the light emitting region (332), and wherein the OLED display panel further comprises:
an auxiliary electrode (62) on the substrate (10) and in the non-light emitting region (331),

RE 13, YAO discloses the OLED display panel according to claim 11, wherein the functional layer (50+31) further comprises one or more of a semiconductor layer, one or more insulating layers, a gate metal layer, a source-drain metal layer, a planarization layer, or a pixel defining layer (e.g., [0030]).
RE 15, YAO discloses the OLED display panel according to claim 12, wherein the auxiliary electrode (62) comprises a stack of electrically conductive material layers (Giving the term “stack of electrically conductive material layers” its broadest reasonable interpretation (BRI) consistent with the specification, YAO’s 62 satisfies this element. MPEP §§ 2106, 2111, and 2131 (e.g., single-atom-thick layers)).
RE 16, YAO discloses an electronic device comprising the OLED display panel according to claim 11.
RE 17, YAO discloses the electronic device according to claim 16,
wherein the functional layer (50+31) and the electroluminescent material layer (32) are in the light emitting region (332),
wherein the OLED display panel further comprises an auxiliary electrode (62) on the substrate (10) and in the non-light emitting region (331), and
wherein the auxiliary electrode (62) is in direct electrical contact with the second electrode layer (33).
RE 18, YAO discloses the electronic device according to claim 16, wherein the functional layer (50+31) further comprises one or more of a semiconductor layer, one or more 
RE 20, YAO discloses the electronic device according to claim 17, wherein the auxiliary electrode (62) comprises a stack of electrically conductive material layers (Giving the term “stack of electrically conductive material layers” its BRI, YAO’s 62 satisfies this element. MPEP §§ 2106, 2111, and 2131 (e.g., single-atom-thick layers)).
Claims 11-13, 15-18, and 20 are rejected.
Conclusion
The prior art made of record and not relied upon, Zhao (US 20180254430), is considered pertinent to applicants’ disclosure. Zhao does not teach, inter alia, a first thickness of the second electrode layer in a light emitting region of the OLED display panel is less than a second thickness of the second electrode layer in a non-light emitting region of the OLED display panel.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/WALTER H SWANSON/Primary Examiner, Art Unit 2815